 1   TIMOTHY S. LAFFREDI (WI SBN 1055133)
     Assistant United States Trustee
 2   United States Department of Justice
     Office of the United States Trustee
 3   450 Golden Gate Avenue, Suite 05-0153
     San Francisco, CA 94102
 4   Telephone: (415) 705-3333
     Facsimile: (415) 705-3379
 5   Email: timothy.s.laffredi@usdoj.gov
 6
     Attorney for Andrew R. Vara,
 7   Acting United States Trustee for Region 3 1
 8
                                  UNITED STATES BANKRUPTCY COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO DIVISION
10
         In re                                            )     Case Nos. 19-30088 DM (Lead Case)
11                                                        )
         PG&E CORPORATION                                 )                  19-30089 DM
12                                                        )
                  and                                     )     Chapter 11
13                                                        )
         PACIFIC GAS AND ELECTRIC                         )     Jointly Administered
14       COMPANY,                                         )
                                                          )
15                                                        )
                               Debtors.                   )
16                                                        )
                                                          )
17                                                        )
         ☐        Affects PG&E Corporation                )
18       ☐        Affects Pacific Gas and Electric        )
                  Company                                 )
19       ☒        Affects both Debtors                    )
                                                          )
20       * All papers shall be filed in the Lead          )
         Case No. 19-30088 DM.                            )
21                                                        )
22           APPOINTMENT OF THE OFFICIAL COMMITTEE OF TORT CLAIMANTS
23               Pursuant to 11 U.S.C. § 1102(a), Andrew R. Vara, Acting United States Trustee for
24   Region 3, hereby appoints the following persons to be members of the Official Committee of
25   Tort Claimants in these jointly administered cases:

26   //

27   //

28   1  Andrew R. Vara, Acting United States Trustee for Region 3, is acting in this appointment for Tracy Hope Davis,
     United States Trustee for Region 17, who is recused from the above-captioned cases.

     APPOINTMENT OF THE OFFICIAL COMMITTEE OF TORT CLAIMANTS – In re PG&E Corp., Case No. 19-30088

     Case: 19-30088          Doc# 453      Filed: 02/15/19        Entered: 02/15/19 09:51:04            Page 1 of 2
 1          1.      GER Hospitality, LLC, in its capacity as an individual claimant
                    c/o Adolfo Veronese
 2
                    19190 Spring Street
 3                  Sonoma, CA 94576
                    (415) 990-5466
 4
            2.      Kirk Trostle
 5
 6          3.      Richard Heffern

 7          4.      Angela Loo
 8
            5.      Karen K. Gowins
 9
            6.      Agajanian, Inc.
10                  c/o Gary Agajanian
                    2785 Napa Valley Corporate Drive
11
                    Napa, CA 94558
12                  gary@agajanian.com

13          7.      Susan Slocum
14
            8.      Samuel Maxwell
15
            9.      Karen Lockhart
16
            10.     Wagner Family Wines-Caymus Vineyards
17
                    c/o Michael T. Carlson
18                  8700 Conn Creek Road
                    Rutherford, CA 94573
19                  MCarlson@caymus.com
20
            11.     Gregory Wilson
21
22   Dated: February 15, 2019                     ANDREW R. VARA
                                                  Acting United States Trustee, Region 3
23
24                                                /s/ Timothy S. Laffredi
                                                  TIMOTHY S. LAFFREDI
25                                                Assistant United States Trustee
26
27
28


     APPOINTMENT OF THE OFFICIAL COMMITTEE OF TORT CLAIMANTS – In re PG&E Corp., Case No. 19-30088

     Case: 19-30088      Doc# 453     Filed: 02/15/19     Entered: 02/15/19 09:51:04       Page 2 of 2
